Case 1:20-cv-00898-MEH Document 31 Filed 03/26/21 USDC Colorado Page 1 of 19




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-00898-MEH

JOSE MARTINEZ,

       Plaintiff,

v.

A2M4SEEN, LLLP,
d/b/a Workplace Resource,

      Defendant.
______________________________________________________________________________

                                        ORDER
______________________________________________________________________________
Michael E. Hegarty, United States Magistrate Judge.

       Before the Court is Defendant’s Motion for Summary Judgment. ECF 22. The matter is

fully briefed, and the Court finds that oral arguments will not materially assist in its adjudication.

For the following reasons and based on the submitted record, the Motion is granted.

                                         BACKGROUND

I.     Claims for Relief

        Defendant hired Plaintiff in April 2017 as an installation supervisor. In November 2018,

he worked on an office installation project for a particular customer. That assignment resulted in

Plaintiff receiving an adverse employment action. Plaintiff contends that Defendant terminated

him on November 29, 2018. In the alternative, he argues that he suffered an adverse employment

action when, on the day before, Defendant placed him on administrative leave without pay.

Plaintiff alleges an unlawful motivation behind Defendant’s action: discrimination on the basis of




                                                  1
Case 1:20-cv-00898-MEH Document 31 Filed 03/26/21 USDC Colorado Page 2 of 19




his race and national origin. He raises employment discrimination claims under 42 U.S.C. §§ 1981

and 2000e.

II.    Material Undisputed Facts

       1.      Defendant primarily sells office furniture and support services to commercial,

higher education, government, and healthcare clients. ECF 1 at ¶ 14; ECF 12 at ¶ 14.

       2.      Defendant’s installation supervisors are primarily Hispanic. ECF 22-1.

       3.      Throughout the time of Plaintiff’s employment, Defendant had anti-discrimination

policies and procedures in place related to employee conduct and discipline. ECF 22-2; ECF 22-3

at 4; ECF 22-4 at 5–6.

       4.      As a general matter, Defendant’s approach to problem-solving is to encourage open

discourse between customers, managers, and employees. ECF 22-2 at 12–14; ECF 22-4 at 6.

       5.      Defendant’s policies and procedures are not rigid or formulaic but rather fluid and

dependent on the circumstances. ECF 22-3 at 4.

       6.      Defendant has no standard procedure for setting meetings with employees. ECF 22-

4 at 10. When Kate Kelly, Defendant’s director of human resources, schedules a meeting, she

usually sends a calendar invite to the employee. ECF 25-1 at 8.

       7.      Defendant’s procedure for disciplining an employee generally starts with a

conversation and/or a written warning, followed by a final written warning or termination. ECF

22-3 at 5; ECF 22-4 at 5.

       8.      For example, a former white/Caucasian employee, Mr. Schafer, was asked to bring

in his equipment and meet with Defendant after making racial and religious slurs against a

coworker. ECF 22-3 at 7–8. After meeting with Mr. Schafer, Rachel Clark (then vice-president of




                                                 2
Case 1:20-cv-00898-MEH Document 31 Filed 03/26/21 USDC Colorado Page 3 of 19




operations), Rick Anunson (installation manager), and Ms. Kelly determined that the allegations

were accurate. They decided to terminate his employment. Id. at 9.

       9.      Ms.Clark, Mr. Anunson, and Ms. Kelly are white/Caucasian. ECF 25-1 at 3; ECF

25-4 at 3; ECF 25-5 at 3.

       10.     Before this lawsuit, Mr. Anunson never had been accused of discrimination, nor

had complaints been filed against him. ECF 22-5 at 4. Further, Ms. Kelly had never been accused

of discrimination or the subject of any such complaints. ECF 22-4 at 4.

       11.     Plaintiff identifies as Hispanic and is from Mexico. ECF 1 at ¶1; ECF 25-3 at 2.

       12.     English is Plaintiff’s second language. He understands English well but not

perfectly. Usually, he can converse with customers, but at times, he asks for a bilingual coworker’s

help to ensure his correct understanding. ECF 25-2 at 5.

       13.     Defendant hired Plaintiff in April 2017 as an installation supervisor. ECF 1 at ¶¶

17–18; ECF 22-1.

       14.     Plaintiff was qualified for the position. ECF 25-3 at 3. He worked as a furniture

installer for over twenty-two years. ECF 25-2 at 3. He was an experienced and qualified furniture

installer, and he had owned his own furniture installation company. ECF 25-3 at 3. No former

employer or contractor ever had disciplined him, issued any warnings, or removed him from a job

site. ECF 25-2 at 4.

       15.     Plaintiff received a copy of the employee handbook and was familiar with the

policies and procedures. ECF 22-6 at 6–7.

       16.     At his deposition, Plaintiff explained his understanding of how Defendant handles

a customer complaint about an employee: It consists of a follow-up with H.R. and the relevant




                                                 3
Case 1:20-cv-00898-MEH Document 31 Filed 03/26/21 USDC Colorado Page 4 of 19




department manager and then an investigation, done on a case-by-case basis. Defendant informs

the employee about the customer’s complaint very quickly. Id. at 8–9.

       17.     Before the incident underlying this lawsuit, Defendant had received no complaints

from customers about Plaintiff, nor had Defendant disciplined him. ECF 25-1 at 11. Mr. Anunson

recalled no customer complaints about Plaintiff. Mr. Anunson added that Plaintiff performed to

Defendant’s expectations and got the job done. ECF 25-4 at 7.

       18.     Plaintiff’s role as installation supervisor was “customer-facing.” He was

responsible for installing office equipment on-site to the customer’s expectations. ECF 1 at ¶¶ 19,

27; ECF 22-6 at 4; ECF 22-7.

       19.     Plaintiff understood that in his role and industry, it is inappropriate to argue with a

customer. “The customer should always be right.” ECF 22-6 at 16.

       20.     Plaintiff’s performance review for 2017 was favorable. It was the only review that

Defendant did of him. ECF 25-8 at 22–23.

       21.     In September 2018, Defendant promoted longtime employee, Mr. Anunson, to the

position of installation manager. That promotion made him Plaintiff’s direct supervisor. ECF 1 at

¶ 25; ECF 22-5 at 5.

       22.     On or about September 28, 2018, an employee who worked for Defendant’s sub-

contractor aggressively confronted Plaintiff. ECF 22-5 at 14; ECF 22-8. After learning about the

incident, Mr. Anunson emailed Ms. Kelly. ECF 22-8. To protect Plaintiff, Defendant barred that

person from working on its projects. ECF 22-4 at 20; ECF 22-5 at 15–16.

       23.     Following its policy for investigating incidents, Defendant obtained a statement

from Plaintiff to determine whether it needed to take additional steps to assist him. ECF 22-8. Ms.

Kelly praised Plaintiff for keeping his composure during the confrontation and offered any needed


                                                 4
Case 1:20-cv-00898-MEH Document 31 Filed 03/26/21 USDC Colorado Page 5 of 19




assistance. ECF 22-8 at 11. About a week later, Ms. Kelly emailed Plaintiff to ask how he was

doing. ECF 22-8 at 13.

       24.     Plaintiff is pleased with how that incident was handled. He believes that Mr.

Anunson and Defendant handled it correctly and favorably. ECF 22-6 at 3.

       25.     On November 9, 2018, Plaintiff started a project at the National Institute of

Standards and Technology (“NIST”). ECF 22-6 at 12. Mr. Blalock was a NIST employee and the

project’s contact person. ECF 22-9 at 2, 6.

       26.     If a Defendant employee needed entry into a building other than the site of the

installation work, a NIST employee would accompany him to provide access. ECF 25-7 at 3.

       27.     Mr. Gallegos was Defendant’s project manager. On November 9, 2018, Plaintiff

communicated with him about parts for the project. Mr. Gallegos instructed him to do what he

could and to prepare a “punch list” of parts needed to complete the project. ECF 22-6 at 13; ECF

22-10 at 4. Site supervisors, such as the installation supervisor, are typically responsible for punch

lists. ECF 1 at ¶ 31; ECF 22-11 at 4–5. It is never the customer’s responsibility to create a punch

list. ECF 22-5 at 6; ECF 22-6 at 16; ECF 22-11 at 4. Plaintiff did not complete a punch list on

November 9, 2018. ECF 22-6 at 14.

       28.     On November 15, 2018, Plaintiff returned to NIST to finish the installation. ECF

22-6 at 15.

       29.     On November 16, 2018, Mr. Blalock emailed a list of missing parts to Mr. Gallegos

and Mr. Adams (Defendant’s account executive). ECF 22-12 at 2–3.

       30.     Mr. Gallegos told Mr. Adams about a conversation he had with Plaintiff. According

to Mr. Gallegos, Plaintiff had denied writing a punch list was his responsibility. ECF 22-11 at 7.

Mr. Adams in turn reported Plaintiff’s statement to Ms. Clark (Mr. Gallegos’ supervisor). Mr.


                                                  5
Case 1:20-cv-00898-MEH Document 31 Filed 03/26/21 USDC Colorado Page 6 of 19




Adams’ concern was that Plaintiff intentionally challenged Mr. Gallegos’ authority as a new

project manager. ECF 22-11 at 7–8.

       31.     Mr. Blalock was away during the week of November 19, 2018. When he returned

on November 26, 2018, he spoke with Defendant about finishing the NIST project. Mr. Adams

emailed Mr. Gallegos to inquire about the installers’ punch list so that he could compare it with

Mr. Blalock’s. Mr. Gallegos answered that Plaintiff did not write one. ECF 22-12.

       32.     On November 28, 2018, Mr. Blalock informed Mr. Adams about issues with

Plaintiff during the NIST project. Mr. Blalock complained that Plaintiff had told him to prepare a

punch list and directed him to retrieve parts for the re-installation work. ECF 22-9 at 5; ECF 22-

11 at 8–9; ECF 22-12 at 6–7. Mr. Adams responded to Mr. Blalock’s email with an apology about

Plaintiff’s conduct. ECF 22-12 at 6–7.

       33.     Mr. Adams reported Mr. Blalock’s complaints to Plaintiff’s supervisor, Mr.

Anunson. ECF 22-5 at 7; ECF 22-11 at 10–12.

       34.     Mr. Anunson spoke with Mr. Blalock to obtain more details about Plaintiff’s

conduct on November 15, 2018. ECF 22-5 at 8; ECF 22-12 at 6.

       35.     On November 28, 2018, Plaintiff sent Defendant an email containing his punch list

from the NIST project. ECF 27-2 at 11.

       36.     Mr. Anunson discussed with Ms. Kelly the customer’s report about Plaintiff’s

conduct. It was decided to place Plaintiff on administrative leave. ECF 22-4 at 14; ECF 22-5 at 9.

On November 28, 2018, Mr. Anunson emailed Plaintiff to inform him that he was “on

administrative leave without pay effective immediately while [Defendant looked] into some issues

regarding your recent behavior.” ECF 22-12 at 9. Mr. Anunson also called Plaintiff; during that

conversation, Mr. Anunson did not say Plaintiff was terminated. ECF 22-6 at 17.


                                                6
Case 1:20-cv-00898-MEH Document 31 Filed 03/26/21 USDC Colorado Page 7 of 19




       37.       On November 29, 2018, Mr. Anunson memorialized his conversation with Mr.

Blalock in an email to Ms. Kelly and Ms. Clark. ECF 22-12 at 10. His memorialization is consistent

with what Mr. Blalock later recalled in his October 29, 2020 declaration. ECF 22-9.

       38.       Mr. Gallegos first became aware of the NIST matter on November 16, 2018. ECF

22-12 at 2–3; ECF 25-11. Mr. Anunson first spoke with Plaintiff about it on November 28, 2018,

but without mentioning NIST specifically. ECF 22-12 at 9; ECF 25-2 at 11–12; ECF 25-3 at 8.

Mr. Anunson regards a delay of weeks before informing an employee about an issue as

unacceptable. ECF 25-4 at 4.

       39.       On November 29, 2018, Mr. Anunson called Plaintiff to ask him to come in the

next day (November 30) and bring his work equipment with him. ECF 22-5 at 10–11; ECF 22-6

at 24; ECF 25-2 at 20.

       40.       On those occasions when Defendant requested an employee to return work

equipment, termination did not always result. ECF 25-1 at 13; ECF 25-5 at 9. Were his own

supervisor to instruct him to bring in his equipment, Mr. Anunson admitted he would feel

concerned. ECF 25-4 at 14. The employee handbook’s only reference to returning company

equipment is made in the context of employment separation. ECF 22-2 at 10.

       41.       Mr. Anunson did not expressly inform Plaintiff that he was following an H.R.

process. Nor did he expressly say that no employment-related decision had been made yet. ECF

25-2 at 14–22.

       42.       Plaintiff already was recording himself when Mr. Anunson called and, as a result,

he recorded the telephone call. ECF 22-6 at 18–19. That recording captured the following:

             a. Plaintiff was planning on turning in his two weeks’ notice and resigning.




                                                 7
Case 1:20-cv-00898-MEH Document 31 Filed 03/26/21 USDC Colorado Page 8 of 19




             b. Mr. Anunson did not say that Plaintiff was fired, terminated, or no longer worked

                for Defendant.

             c. Plaintiff understood that Mr. Anunson was asking him to come in at noon the next

                day.

             d. Mr. Anunson asked Plaintiff to “bring all your stuff” or “bring your stuff,” in

                reference to his work equipment, and that “we’ll go from there.”

Id. at 21–24.

       43.      The recording continued after the telephone call. It recorded Plaintiff saying that he

was going to stay at Defendant only for two more weeks; stating Defendant can “go f**k” itself;

and referencing his plan to return the equipment that evening and not see Mr. Anunson, so as not

to “give [Defendant] all the pleasure.” Id. at 25–27. Plaintiff adds that at the time, he was upset

and confused. Id. at 26–27.

       44.      That evening, Plaintiff dropped off his equipment. He texted Mr. Anunson that he

did not have the time to see him on November 30, 2021. Nor did Plaintiff go in to see Mr. Anunson

on that day as requested. Id. at 27–29.

       45.      Plaintiff did not attempt or want to reschedule the meeting. Id. at 29–30.

       46.      Like Plaintiff, Mr. Bryant and Mr. Tostado were installation supervisors. Defendant

held them to the same work standards as Plaintiff. ECF 25-3 at 12. Mr. Bryant is white. ECF 22-

1.

       47.      Ms. Kelly had disciplinary authority over all three. She also had input regarding the

discipline imposed against them. ECF 25-1 at 4, 12, 14; ECF 25-9 at 2.

       48.      Mr. Tostado was subject of discipline for several incidents in late April and early

May 2018. He was abrasive and confrontational in front of a customer. He refused to do work that


                                                  8
Case 1:20-cv-00898-MEH Document 31 Filed 03/26/21 USDC Colorado Page 9 of 19




one customer requested, and another customer did one of his tasks for him. A customer complained

about him. ECF 25-5 at 11; ECF 25-9 at 4.

       49.     Defendant did not terminate Mr. Tostado. Defendant provided him resources for

improving his performance. ECF 25-4 at 17; ECF 25-9 at 5.

       50.     Plaintiff and Mr. Bryant had the same supervisor, Mr. Anunson. ECF 22-1; ECF

25-4 at 18; ECF 25-10 at 2.

       51.     Mr. Bryant became confrontational with coworkers and cussed at them. ECF 25-10

at 2. The behavior was unacceptable and unprofessional. ECF 25-10 at 2. Such behavior could

result in termination. ECF 25-4 at 16. However, Mr. Bryant was not terminated nor placed on

administrative leave. ECF 25-10 at 2.

                                      LEGAL STANDARD

I.     Fed. R. Civ. P. 56(c)

       A motion for summary judgment serves the purpose of testing whether a trial is required.

Heideman v. S. Salt Lake City, 348 F.3d 1182, 1185 (10th Cir. 2003). A court shall grant summary

judgment if the pleadings, depositions, answers to interrogatories, admissions, or affidavits show

there is no genuine issue of material fact, and the moving party is entitled to judgment as a matter

of law. Fed. R. Civ. P. 56(c). A fact is material if it might affect the outcome of the suit under the

governing substantive law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).

       The moving party bears the initial responsibility of providing to the court the factual basis

for its motion. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). “The moving party may carry

its initial burden either by producing affirmative evidence negating an essential element of the

nonmoving party’s claim, or by showing that the nonmoving party does not have enough evidence

to carry its burden of persuasion at trial.” Trainor v. Apollo Metal Specialties, Inc., 318 F.3d 976,



                                                  9
Case 1:20-cv-00898-MEH Document 31 Filed 03/26/21 USDC Colorado Page 10 of 19




 979 (10th Cir. 2002).

        If the movant properly supports a motion for summary judgment, the non-moving party

 has the burden of showing there are issues of material fact to be determined. Celotex, 477 U.S. at

 322. That is, the opposing party may not rest on the allegations contained in the complaint, but

 must respond with specific facts showing a genuine factual issue for trial. Fed. R. Civ. P. 56(e);

 Anderson, 477 U.S. at 247–48 (“[T]he mere existence of some alleged factual dispute between the

 parties will not defeat an otherwise properly supported motion for summary judgment; the

 requirement is that there be no genuine issue of material fact.”). These specific facts may be shown

 “by any of the kinds of evidentiary materials listed in Rule 56(c), except the mere pleadings

 themselves.” Pietrowski v. Town of Dibble, 134 F.3d 1006, 1008 (10th Cir. 1998) (quoting Celotex,

 477 U.S. at 324).

        “[T]he content of summary judgment evidence must be generally admissible and . . . if that

 evidence is presented in the form of an affidavit, the Rules of Civil Procedure specifically require

 a certain type of admissibility, i.e., the evidence must be based on personal knowledge.” Bryant v.

 Farmers Ins. Exch., 432 F.3d 1114, 1122 (10th Cir. 2005). “The court views the record and draws

 all inferences in the light most favorable to the non-moving party.” Pepsi-Cola Bottling Co. of

 Pittsburg, Inc. v. Pepsico, Inc., 431 F.3d 1241, 1255 (10th Cir. 2005).

                                            ANALYSIS

        Plaintiff bases his 42 U.S.C. § 2000e (Title VII) discrimination claim on circumstantial

 rather than direct evidence. Therefore, he proceeds under the framework that McDonnell Douglas

 Corp. v. Green, 411 U.S. 792 (1973) created. It requires him to show (1) membership in a protected

 class, (2) job qualification and satisfactory performance, and (3) an adverse employment action

 under circumstances giving rise to an inference of discrimination. Anderson v. Academy Sch. Dist.,


                                                 10
Case 1:20-cv-00898-MEH Document 31 Filed 03/26/21 USDC Colorado Page 11 of 19




 122 F. App’x 912, 915 (10th Cir. 2004). It is Plaintiff’s burden to make that initial prima facie

 showing, but it is not an onerous burden. Plotke v. White, 405 F.3d 1092, 1099 (10th Cir. 2005).

        Defendant does not contest the first element. It concedes that Plaintiff’s race (Hispanic)

 and national origin (Mexican) are protected traits. However, Defendant disputes whether Plaintiff

 satisfies the other two elements. Defendant argues that the customer’s complaint indicates

 unsatisfactory job performance, but that complaint also is the reason for the adverse employment

 action. There is no evidence of unsatisfactory job performance preceding the NIST job incident.

 Nor is there evidence that Plaintiff was unqualified to work as an installation supervisor. Therefore,

 for present purposes, the Court assumes that Plaintiff meets the second element.

        Also at issue is whether Plaintiff demonstrates the third element, with respect to both the

 occurrence of an “adverse employment action,” and if so, circumstances that permit an inference

 of discrimination. Defendant argues that Plaintiff did not suffer an adverse employment action;

 rather, he abandoned his job (by not meeting with Mr. Anunson) before the decision whether to

 terminate his employment had been made. Plaintiff counters that Mr. Anunson’s request to return

 his work equipment indicated Defendant’s intent to fire him. Plaintiff furthers that he already had

 been placed on administrative leave without pay. Defendant responds that the suspension was only

 for a few days (from Mr. Anunson’s email on November 28 to Defendant’s failure to report on

 November 30), and thus, too short to count as adverse. Defendant relies in part on Cabral v.

 Brennan, 853 F.3d 763, 767 (5th Cir. 2017) in which the employee was placed on a two days’

 suspension (with the lost pay later reimbursed), which was found to be insufficiently severe. Here,

 by contrast, Defendant placed no limit on the length of Plaintiff’s suspension, and it was instituted

 in the context of further inquiry into the matter. “Conduct rises to the level of adverse employment

 action when it constitutes a significant change in employment status, such as hiring, firing, failing


                                                  11
Case 1:20-cv-00898-MEH Document 31 Filed 03/26/21 USDC Colorado Page 12 of 19




 to promote, reassignment with significantly different responsibilities, or a decision causing a

 significant change in benefits.” Stinnett v. Safeway, Inc., 337 F.3d 1213, 1217 (10th Cir. 2003).

 For present purposes, the Court assumes that Plaintiff did experience a change in his employment

 status that rose above the level of de minimis harm and was material in its effect. This Court further

 assumes the occurrence of an adverse employment action whether respect to being placed on

 administrative leave, being asked to return his equipment, being asked to come in for a meeting,

 or otherwise giving Plaintiff the impression that he had been or would be fired.

        The final part of the prima facie inquiry is whether discrimination can be inferred from the

 circumstances. Citing Plotke, 405 F.3d at 1101, Defendant explains how “a variety of

 circumstances can give rise to an inference of discrimination, including the decisionmakers’

 actions or remarks that could be viewed as reflecting a discriminatory animus, the timing or

 sequence of events leading to a plaintiff’s termination, or a plaintiff who is the lone member of a

 protected class in his workplace.” ECF 22 at 18. Defendant points out how there is no evidence of

 another instance of discrimination and the majority of installation supervisors were members of

 the same protected class (Hispanic) as Plaintiff.

        To establish this prima facie element, Plaintiff instead infers discrimination from how

 Defendant allegedly handled similarly situated, non-Hispanic employees differently. Plaintiff

 identifies two installation supervisors, Mr. Tostado and Mr. Bryant, who were subject of

 disciplinary inquiry but received a less severe outcome. This Court finds Plaintiff’s showing

 sufficient, at least for purposes of the initial prima facie analysis. Defendant disputes the similarity

 of Mr. Tostado’s and Mr. Bryant’s situations. However, consideration of that argument is better

 left for the third step of the McDonnell Douglas analysis. To consider Defendant’s argument in its

 entirety at this first step would risk compressing the full analysis and deprive Plaintiff the


                                                     12
Case 1:20-cv-00898-MEH Document 31 Filed 03/26/21 USDC Colorado Page 13 of 19




 opportunity to argue pretext. E.E.O.C. v. Horizon/CMS Healthcare Corp., 220 F.3d 1184, 1193–

 95, n.7 (10th Cir. 2000).

        Assuming that Plaintiff does make an initial prima facie showing, the second step in the

 McDonnell Douglas framework requires Defendant to offer a legitimate, non-discriminatory

 reason for its actions. The Court does not ask whether Defendant’s reason was:

        wise, fair or correct; the relevant inquiry [instead] is whether the employer honestly
        believed its reasons and acted in good faith upon them. Even a mistaken belief can
        be a legitimate, non-pretextual reason for an employment decision.

 Riggs v. AirTran Airways, Inc., 497 F.3d 1108, 1118–19 (10th Cir. 2007). The Court’s

 consideration is limited to the facts as they appeared to Defendant, without second-guessing its

 decision, “even if it seems in hindsight that the action taken constituted poor business judgment.”

 Id. at 1119. The Court’s role is to prevent intentional discrimination in employment practices, “not

 to act as a super personnel department.” Id.

        Defendant explains that it acted in response to a customer’s complaint about Plaintiff. He

 disregarded the customer’s request to install certain office furnishings properly, instructed the

 customer to retrieve the parts for the re-installation, and asked the customer to prepare the punch

 list. ECF 22 at 2. Defendant regards what happened as “wholly unacceptable” and below its service

 standards. Id. at 20. Given the understandable importance Defendant places on satisfying

 customers, its reason for taking an adverse employment action against Plaintiff, even to the extent

 of firing him, is legitimate. Defendant meets the second step in the analysis.

        Summary judgment is warranted unless Plaintiff can show a genuine issue of material fact

 over whether that reason is pretextual, the third step in the McDonnell Douglas framework. Plotke,

 405 F.3d at 1099. Plaintiff has the burden of producing evidence that would support the inference

 that Defendant’s reason is either a post hoc fabrication or otherwise did not actually motivate the


                                                 13
Case 1:20-cv-00898-MEH Document 31 Filed 03/26/21 USDC Colorado Page 14 of 19




 decision. Id. at 1102–03. In other words, the Court must determine whether a reasonable jury could

 disbelieve Defendant. Riggs, 497 F.3d at 1119.

        One way to show pretext is through “such weaknesses, implausibilities, inconsistencies,

 incoherencies, or contradictions in the employer’s proffered legitimate reasons for its action that a

 reasonable factfinder could rationally find them unworthy of credence and hence infer that the

 employer did not act for the asserted non-discriminatory reasons.” DeWitt v. Sw. Bell Tel. Co., 845

 F.3d 1299, 1307 (10th Cir. 2017). However, Plaintiff does not attempt to discredit the factual

 accuracy of Defendant’s reason. He does not dispute that a customer emailed Defendant to

 complain about his work performance. Nor does he dispute the basic facts of the customer’s

 complaint. Instead, Plaintiff offers explanations for why his conduct was reasonable under the

 circumstances. He denies knowing why Mr. Blalock created his own punch list (ECF 25-2 at 9),

 and he explains that Mr. Blalock would have escorted him to retrieve the parts anyway (ECF 25-

 7 at 3). He also asserts that he had emailed his punch list on November 15, earlier than when

 Defendant says it received it. ECF 25-2 at 7.

        Pretext may be shown in other ways, such as if Defendant treated Plaintiff less favorably

 than other similarly situated employees. Riggs, 497 F.3d at 1120. Plaintiff again relies on Mr.

 Tostado and Mr. Bryant as comparators in order to show disparate treatment. For this argument,

 Plaintiff must establish how those two employees are indeed similarly situated to himself.

 “Similarly situated employees are those who deal with the same supervisor and are subject to the

 same standards governing performance and discipline.” Id. Plaintiff points out how Ms. Kelly had

 disciplinary authority over all three installation supervisors. However, he does not show that Ms.

 Kelly initiated disciplinary matters unilaterally, without the supervisor taking action first. Only

 Plaintiff and Mr. Bryant had the same supervisor, Mr. Anunson. Mr. Tostado was supervised by


                                                  14
Case 1:20-cv-00898-MEH Document 31 Filed 03/26/21 USDC Colorado Page 15 of 19




 Mr. Wilson. ECF 25-9 at 4. In that respect, Mr. Tostado does not count as a similarly situated

 comparator. (Nor does the record clearly establish that he is non-Hispanic. ECF 22-1.)

        Plaintiff argues that their infractions were of comparable seriousness. He describes his own

 misconduct as arguing with a customer, refusing to perform work that a customer requested, and

 requiring the customer to perform an employee’s task. “In short,” Plaintiff summarizes, “a

 customer was unhappy with his performance.” ECF 25 at 23. However, Mr. Bryant’s conduct did

 not involve a customer, either directly or indirectly. He was disciplined for losing his temper with

 employees during a series of telephone calls that no customer overheard. ECF 25-10.

        Mr. Tostado had a different supervisor, but his misconduct was more similar to Plaintiff’s.

 He left one job before completing it, and he left another without checking with the customer first.

 On one occasion, his “demeanor was abrasive and confrontational in front of the customer.” On

 another occasion, he told the customer that he was uncomfortable doing a particular task. The

 customer volunteered to do that task for him, so that he could complete the other tasks. Mr. Tostado

 was confrontational with a subcontractor. ECF 25-9 at 4. A customer complained to Defendant

 about him. ECF 25-5 at 11.

        Defendant fired neither Mr. Tostado nor Mr. Bryant. Defendant did not place Mr. Bryant

 on administrative leave. Plaintiff argues that Defendant treated him more harshly in comparison.

 However, there are substantial differences between their situation and Plaintiff’s.

        Were the Court nevertheless to accept Plaintiff’s argument that Mr. Tostado and Mr. Bryant

 are similarly situated comparators, then their respective experiences should be considered in full.

 What Plaintiff omits from his argument is the difference in how they reacted to and participated in

 the disciplinary process. Both Mr. Tostado and Mr. Bryant gave their sides of the story, and both

 apologized for what had happened. Plaintiff, by contrast, wholly disengaged, returning his


                                                 15
Case 1:20-cv-00898-MEH Document 31 Filed 03/26/21 USDC Colorado Page 16 of 19




 equipment in a way that avoided any contact and not meeting with Mr. Anunson (in addition to

 telling Mr. Anunson that he already intended to quit). The difference in how the three reacted to

 the disciplinary process is relevant to the difference in the outcomes.

        In addition, Plaintiff omits comparators who suffered similar consequences as he. A

 plaintiff may not pick and choose comparators, excluding those who were treated equally or less

 favorably. English v. Colo. Dep’t of Corrs., 248 F.3d 1002, 1012 (10th Cir. 2001). Defendant

 points to Mr. Schafer, a non-Hispanic employee who made racial and religious slurs against a

 coworker. The misconduct was an internal matter, not involving a customer. However, like

 Plaintiff, Mr. Schafer was not given a written warning and was asked to return his equipment in

 advance of any decision on whether to fire him. Unlike Plaintiff, Mr. Schafer did meet with

 Defendant, following which Defendant decided to end his employment. ECF 22-3 at 7–9.

 Defendant also refers to two installation supervisors by the last name of Vegas, who like Plaintiff

 are Hispanic and were supervised by Mr. Anunson. ECF 22-1. Defendant disciplined them for

 unacceptable work performance (although not involving a customer) in the form of written

 warnings. ECF 27-4.

        No pattern emerges from the comparator evidence that shows Defendant’s handling of

 Plaintiff was harsher than that of other installation supervisors. In other words, no reasonable jury

 could infer from the evidence that Defendant acted with a discriminatory motive. Consequently,

 Plaintiff does not show pretext through this evidence.

        Next, Plaintiff argues that Mr. Anunson’s request to return his work equipment shows that

 Defendant already had decided to terminate him. However, Plaintiff may not rely on that request

 in isolation. Mr. Anunson made it in a telephone call after informing him of his suspension without

 pay. Moreover, Mr. Anunson asked him to bring in his equipment at a specific time (at 12:00 p.m.


                                                  16
Case 1:20-cv-00898-MEH Document 31 Filed 03/26/21 USDC Colorado Page 17 of 19




 the next day) and they would “go from there.” Plaintiff emphasizes that Mr. Anunson did not

 expressly ask for a “meeting.” However, he concedes that he still expressed agreement to see Mr.

 Anunson at the appointed time, and later, he told Mr. Anunson that he could not make it after all.

 Even if Plaintiff subjectively perceived no express invitation for a meeting, Defendant still may

 have intended to meet and discuss the matter. Plaintiff leaves open the possibility of a more

 favorable outcome had he attempted some sort of engagement with Defendant.

        Relatedly, Plaintiff argues that Defendant departed from its procedure for handling

 disciplinary matters. As he describes it, Defendant “generally follows the same disciplinary

 process which involves starting with a conversation with the employee and/or a written warning,

 followed by a final written warning and/or termination.” ECF 25 at 29–30. 1 Plaintiff cites

 Defendant’s letter to the E.E.O.C. as evidence that Defendant instead terminated him “in any

 manner” rather than follow that process. In the letter, Defendant asserts a policy to decide whether

 “to terminate an employee due to unsatisfactory work performance or improper conduct at its

 discretion.” ECF 25-6 at 3. The letter says that it is inadmissible in any subsequent legal

 proceeding. Nevertheless, even if taken at face value, it does not describe a substantially different

 process. Both descriptions imply a certain degree of ad hoc flexibility. Moreover, Defendant

 explains in the letter how Plaintiff left without attempting any conversational process.

        Plaintiff says that Mr. Tostado and Mr. Bryant were given the opportunity at a conversation

 and an initial written warning. However, Plaintiff provides no evidence of how that opportunity

 was communicated to them, such as whether Defendant expressly invited them to a meeting or did

 so less formally. He provides no evidence that he even attempted to engage in such a process with



 1
   Plaintiff does not identify what Defendant’s procedure is for the specific situation of a
 customer’s formal, written complaint.

                                                  17
Case 1:20-cv-00898-MEH Document 31 Filed 03/26/21 USDC Colorado Page 18 of 19




 Defendant. Plaintiff further alleges that Mr. Anunson did not inform him who the complaining

 customer was, but neither did he make any attempt to inquire about the reason for his perceived

 termination.

         There is insufficient evidence of a meaningful procedural irregularity that would support

 the inference that Defendant’s reason is pretext. This case does not present the situation in Trujillo

 v. PacifiCorp, 524 F.3d 1149, 1160 (10th Cir. 2008) in which the employer used unusual auditing

 procedures to show plaintiff’s misconduct; it immediately terminated plaintiff rather than follow

 the progressive discipline given to similarly situated employees; did not interview key witnesses;

 selectively relied on evidence; and gave plaintiff no benefit of the doubt. In Trujillo, the very nature

 of the procedural departures and the investigation, itself, raised suspicion of pretext.

         Plaintiff’s final argument is that Defendant’s shifting explanation for his termination

 suggests pretext. He compares Defendant’s present claim of job abandonment with the E.E.O.C.

 letter which speaks in terms of his “termination.” Notwithstanding Defendant’s express denial of

 that letter’s admissibility in a legal proceeding, its recitation of what “led to his termination” is

 consistent with the present record. Defendant concluded the letter by recalling how, “[u]pon

 receiving a customer complaint regarding [Plaintiff, it] suspended him so that it could undertake

 an investigation. Rather than participating in the investigation and meeting with his supervisor,

 [Plaintiff] chose to skip the meeting and drop off his tools.” The letter’s reference to Plaintiff’s

 “termination” is not materially inconsistent with its present argument. Moreover, Plaintiff points

 to no other inconsistencies in Defendant’s description of how his employment came to an end—

 or in the reason why. Plaintiff does not show the kind of substantive inconsistency that Paup v.

 Gear Prods., Inc., 327 F. App’x 100, 113–14 (10th Cir. 2009) mentioned, such as when an




                                                   18
Case 1:20-cv-00898-MEH Document 31 Filed 03/26/21 USDC Colorado Page 19 of 19




 employer and its representatives give differing explanations for the employee’s termination or the

 reason the employer tells the employee differs from what the employer tells the court.

                                          CONCLUSION

         The issue dispositive to Plaintiff’s 42 U.S.C. § 2000e (Title VII) claim is whether he can

 show Defendant’s actions were pretext for discrimination. Ultimately, it is Plaintiff’s burden of

 production, and to survive summary judgment, he must produce sufficient evidence that would

 permit such an inference. He points to certain differences and irregularities, but whether considered

 in isolation or together, they provide an insufficient basis by which to call Defendant’s explanation

 into doubt. Therefore, summary judgment is warranted on that claim. Plaintiff also produces

 insufficient evidence from which a reasonable jury could find that the adverse employment action

 would not have occurred but for discrimination. Therefore, summary judgment also is warranted

 on his 42 U.S.C. § 1981 claim. Comcast Corp. v. Nat’l Ass’n of African American-Owned Media,

 140 S.Ct. 1009, 1014 (2020) (holding that “a plaintiff bears the burden of showing that race was a

 but-for cause of its injury”).

         Accordingly, the Court grants Defendant’s Motion for Summary Judgment [filed January

 29, 2021; ECF 22].

         Entered this 26th day of March, 2021, at Denver, Colorado.

                                                       BY THE COURT:



                                                       Michael E. Hegarty
                                                       United States Magistrate Judge




                                                  19
